                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ABRAHAM WILLIAMS, (#R57566),                    )
                                                )
                        Petitioner,             )
                                                )       Case No. 16 C 7421
                v.                              )
                                                )       Judge Sharon Johnson Coleman
RANDY PFISTER, Warden Stateville                )
Correctional Center,                            )
                                                )
                        Respondent.             )

                          MEMORANDUM OPINION AND ORDER

        Pro se Petitioner Abraham Williams petitioned for a writ of habeas corpus pursuant to 28

U.S.C. § 2254(d)(1). For the following reasons, the Court denies Williams’ habeas petition and

declines to certify any issues for appeal pursuant to 28 U.S.C. § 2253(c)(2).

Background

        When considering habeas petitions, federal courts presume the factual findings made by the

last state court to decide the case on the merits are correct unless the habeas petitioner rebuts those

findings by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1); Sims v. Hyatte, 914 F.3d 1078,

1095 (7th Cir. 2019). Since Williams failed to provide clear and convincing evidence to rebut this

presumption, the following factual background is based on the Illinois Appellate Court’s decisions.

Factual Background

        At Williams’ murder trial, Alvester Morman testified that on December 1, 2003 around 1

p.m., she was on the second floor of her home on Maypole Street in Chicago when she heard a

crash and gunshots outside. When she looked out her front window, she saw that a car had hit three

parked cars and then came to a stop. Thereafter, a man got out of the car and ran. At the same

time, Morman saw two men exit a white van and shoot at the man who ran from the car. The

running man tripped, and the men from the van continued to shoot at him. The driver of the van
looked at Morman in her window and she saw his face. On January 16, 2004, Morman viewed a

line-up at the Chicago Police Department Area 4 Headquarters. She identified Williams as the driver

of the van and as one of the men she saw shooting at the victim. At trial, Morman made an in-court

identification of Williams.

        Two other individuals saw the shooting while they were parked in separate cars on Maypole

Street on December 1, 2003 at around 1 p.m. One of the individuals, Ben Trapp, testified that he

was talking on his cell phone when he heard gunshots. He then looked in his rearview mirror and

saw a white van following a four-door sedan. People in the van were shooting at the car. Shortly

after, Trapp saw the car hit a parked car and a man run out of the car. The van then stopped, and

two men got out chasing the victim. Trapp testified that the victim fell to the ground after being

shot.

        Another eyewitness, Ann Griffin, testified that while she was double-parked on Maypole, she

heard gunshots and saw a car followed by a white van. A passenger in the van was leaning out of

the window and was pointing a gun at the car. She heard gunshots and fell to the floor of her car.

She then heard a crash and more gunfire. Later, Chicago police took Griffin to another street to

identify the van, which she did. She also identified a photograph of the van in court.

        Dan Miranda also testified at Williams’ jury trial. He stated that on the morning of

December 1, 2003, Williams had called him to borrow his van, after which Williams stopped by to

pick it up. A few hours later, Williams called Miranda at work and told him that the police had his

van.

        Also at trial, Charles Green testified that on December 1, 2003, Williams and another man

picked him up in a white van. After driving for a while, Green stated that Williams and the other

man got out of the van and then he heard gunshots. At trial, Green claimed he did not specifically

see either man shoot at anyone. Nonetheless, an Assistant State’s Attorney testified to Green’s


                                                      2
earlier written statement saying Williams shot the victim. Another Assistant State’s Attorney

testified as to Green’s grand jury testimony.

        Police arrested Williams on January 16, 2004 in Country Club Hills, Illinois and transported

him back to Chicago Police Area 4 Headquarters. A police sergeant and detective interviewed

Williams several times that day. At one point, Williams confessed to his role in the murder.

Meanwhile, guns were recovered from the van and forensic evidence confirmed that they were used

in the victim’s shooting.

        After the jury deliberated, they found Williams guilty of first degree murder and also that

Williams had personally discharged a firearm in the commission of the offense. The trial court later

sentenced Williams to 40 years for the first-degree murder and 20 years for discharging the firearm.

Procedural Background

        Williams filed a direct appeal to the Illinois Appellate Court arguing that the admission of

Green’s statement and the grand jury testimony violated Illinois evidentiary law. On June 10, 2009,

the Illinois Appellate Court affirmed Williams’ conviction and sentence. Williams filed a petition for

leave to appeal (“PLA”) to the Supreme Court of Illinois raising the same arguments. In September

2009, the Supreme Court of Illinois denied Williams’ PLA.

          In December 2009, Williams filed a post-conviction petition pursuant to the Illinois Post-

Conviction Hearing Act, 725 ILCS 5/122-1, et seq. In his petition, Williams, by counsel, asserted

that his trial counsel provided ineffective assistance of counsel by failing to attempt to quash his

warrantless arrest at his home in Country Club Hills. The trial court dismissed Williams’ post-

conviction petition at the second stage of the post-conviction proceedings, and, on March 31, 2015,

the Illinois Appellate Court affirmed—rejecting the Sixth Amendment ineffective assistance of

counsel claim on the merits. In his post-conviction PLA, Williams made the same ineffective




                                                        3
assistance of counsel argument. The Supreme Court of Illinois denied Williams’ PLA in September

2015.

Legal Standards

         Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), the Court

cannot grant habeas relief unless the state court’s decision was contrary to, or an unreasonable

application of federal law clearly established by the Supreme Court. See Williams v. Taylor, 529 U.S.

362, 402-03, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000); Felton v. Bartow, 926 F.3d 451, 464 (7th Cir.

2019). The Supreme Court has explained that a state court’s decision is “contrary to” clearly

established Supreme Court law “if the state court arrives at a conclusion opposite to that reached by

this Court on a question of law” or “if the state court confronts facts that are materially

indistinguishable from a relevant Supreme Court precedent and arrives at a result opposite to ours.”

Williams, 529 U.S. at 405. Under the “unreasonable application” prong of the AEDPA standard, a

habeas petitioner must demonstrate that although the state court identified the correct legal rule, it

unreasonably applied the controlling law to the facts of the case. See id. at 407.

         “[A] state prisoner must exhaust his remedies in state court before seeking relief in federal

court.” Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018). “Inherent in the habeas petitioner’s

obligation to exhaust his state court remedies before seeking relief in habeas corpus, is the duty to

fairly present his federal claims to the state courts.” King v. Pfister, 834 F.3d 808, 815 (7th Cir. 2016)

(citation omitted). Specifically, a habeas petitioner must fully and fairly present his federal claims

through one full round of state court review before he files a federal habeas petition. O’Sullivan v.

Boerckel, 526 U.S. 838, 845, 848, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999). In doing so, a petitioner must

“fairly present his federal claim to the state courts so that they have a ‘fair opportunity’ to consider

and, if needed, correct the constitutional problem.” Schmidt v. Foster, 911 F.3d 469, 486 (7th Cir.

2018).


                                                         4
Discussion

        On July 20, 2016, Williams filed the present pro se petition for a writ of habeas corpus.

Construing Williams’ pro se allegations liberally, see Lund v. United States, 913 F.3d 665, 669 (7th Cir.

2019), he asserts that: (1) his trial counsel was constitutionally ineffective for failing to move to

quash his warrantless arrest at his home; and (2) the admission of Green’s written statement and

grand jury testimony at trial denied him a fair trial because these statements were inadmissible.

Sixth Amendment Ineffective Assistance of Counsel Claim

        To establish ineffective assistance of counsel in violation of the Sixth Amendment, Williams

must show (1) his trial attorney’s performance “fell below an objective standard of reasonableness,”

informed by “prevailing professional norms” and (2) “but for counsel’s unprofessional errors the

result of the proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 688, 694,

104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Under the performance prong, there is a strong

presumption that counsel’s conduct falls within a wide range of reasonable professional assistance.

Laux v. Zatecky, 890 F.3d 666, (7th Cir. 2018). Under the Strickland prejudice prong, it is not enough

“to show that the errors had some conceivable effect on the outcome of the proceeding,” rather,

Williams must demonstrate “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 693, 695. If Williams

fails to make a proper showing under one of the Strickland prongs, the Court need not consider the

other. Id., 466 U.S. at 697 (“a court need not determine whether counsel’s performance was deficient

before examining the prejudice suffered by the defendant”); see also Felton, 926 F.3d at 464.

        In ruling on his post-conviction appeal, the Illinois Appellate Court explained that the trial

court dismissed Williams’ post-conviction petition at the second stage of his collateral attack, and

thus he was required to make a substantial showing of a constitutional violation. With this standard

in mind, the Illinois Appellate Court explained:


                                                          5
        In this appeal, defendant contends that he made a substantial showing that counsel
        provided ineffective assistance by failing to file a motion to quash his arrest. He
        specifically maintains that his petition shows that he was illegally arrested, that the
        police did not have a warrant, and that there were no exigent circumstances for a
        warrantless arrest apparent in either the record or his affidavit. Defendant adds that
        “it was all the more important that [his] trial counsel file a motion to quash his illegal
        arrest since there was a reasonable probability that his inculpatory statement would
        have been suppressed under the fruit of the poisonous tree doctrine, because it
        flowed directly from his arrest.”

People v. Williams, 2015 IL App (1st) 130042-U, ¶ 15 (Ill. App. Ct. 2015).

        The Illinois Appellate Court clarified that the relevance of Williams’ argument was not that

his arrest would have been quashed, but rather, the evidence of his later confession should have

been suppressed. Applying the Strickland prejudice prong, the Illinois court reasoned:

        [H]ad counsel filed and succeeded on the proposed motion to quash his arrest, but
        failed on a subsequent motion to suppress, the evidence ultimately presented at trial
        would have been the same. Under those circumstances, there is no reasonable
        possibility that the outcome of the proceedings would have been different. It
        therefore follows that, in order to show prejudice from counsel’s failure to file a
        motion to quash his arrest, defendant must make a substantial showing that, not only
        would the proposed motion have been granted, but that a subsequent suppression
        motion was meritorious and that a reasonable probability exists that the outcome of
        his trial would have been different had the evidence been suppressed. In this case,
        we conclude that defendant has not done so.

Id. at ¶ 17 (emphasis in original). The Illinois Appellate Court concluded “our examination of the

record reveals nothing to show that defendant’s statement would have been suppressed, and

instead reveals that defendant’s statements were made despite repeated Miranda warnings, and

after significant time passed and intervening events had occurred.” Id. at ¶ 21. The Illinois

Appellate Court further concluded that based on the strong evidence of guilt presented at trial,

Williams could not make a showing that the outcome of his trial would have been different had

his statements been suppressed. The court discussed the trial evidence, including the four

eyewitnesses, the forensic evidence linking the recovered guns to the victim’s shooting, and Dan

Miranda’s testimony about his white van. Id. at ¶ 23.



                                                        6
        Under the circumstances, Williams has not established that the Illinois Appellate Court

unreasonably applied the Strickland prejudice prong to the facts underlying his ineffective

assistance of counsel argument. To be considered objectively unreasonable, a state court’s

decision must lie “well outside the boundaries of permissible differences of opinion.” Felton, 926

F.3d at 464. As the Supreme Court teaches, to be objectively unreasonable, the state court ruling

must be “so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S.

86, 103, 131 S.Ct. 770, 178 L.Ed.2d 624 (2011) (“habeas corpus is a guard against extreme

malfunctions in the state criminal justice systems, not a substitute for ordinary error correction

through appeal.”).

        In particular, the Illinois Appellate Court applied the proper legal standard, namely,

Strickland, and discussed in detail the underlying trial evidence when concluding that even if

counsel had successfully quashed Williams’ arrest and suppressed his inculpatory statements, the

outcome of his trial would have been the same based on the abundant evidence of Williams’ guilt.

The Illinois court also justified its decision by concluding that Williams’ statements would not

have been suppressed due to the repeated Miranda warnings and the circumstances surrounding

his statements. Williams cannot show that this decision had no reasonable basis. See Cullen v.

Pinholster, 563 U.S. 170, 188, 131 S.Ct. 1388, 1402, 179 L.Ed.2d 557 (2011). Without more,

Williams ineffective assistance of counsel argument fails.

Due Process Right to a Fair Trial

        Next, Williams argues that he was denied his due process right to a fair trial based on the

admission of Green’s written statement and grand jury testimony. Although Williams asserts that

this evidence was admitted as substantive evidence, from the record it is clear that this evidence was

presented to impeach Green’s contrary in-court statements. In any event, Williams did not present


                                                       7
this constitutional claim to the Illinois courts, but instead argued that the admission of this evidence

was impermissible because it bolstered Green’s credibility under Illinois law—an argument the

Illinois Appellate Court rejected. Accordingly, Williams procedurally defaulted his due process

claim.

         Even if Williams had not procedurally defaulted his due process argument, any such claim

would fail. To clarify, “[t]he remedial power of a federal habeas court is limited to violations of the

petitioner’s federal rights, so only if a state court’s errors have deprived the petitioner of a right

under federal law can the federal court intervene.” Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir.

2004); see also Estelle v. McGuire, 502 U.S. 62, 67, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (“habeas

corpus relief does not lie for errors of state law.”). Normally, a state court’s evidentiary rulings turn

on state law, and thus any such rulings are beyond the scope of federal habeas review. Perruquet, 390

F.3d at 511. Nonetheless, evidentiary errors can amount to a due process fair trial violation “if the

state court committed an error so serious as to render it likely that an innocent person was

convicted.” Id. at 510. Here, the Court would be hard-pressed to conclude that Green’s written

statement and grand jury testimony—used to impeach his inconsistent in-court statement—resulted

in such a grave error. Therefore, Williams’ second habeas claim is without merit.

Certificate of Appealability

         Under the 2009 Amendments to Rule 11(a) of the Rules Governing Section 2254

Proceedings, the “district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” This Court must determine whether to grant Williams a certificate

of appealability pursuant to 28 U.S.C. § 2253(c)(2) in the present order.

         A habeas petitioner does not have the absolute right to appeal a district court’s denial of his

habeas petition, rather, he must first request a certificate of appealability. Miller-El v. Cockrell, 537

U.S. 322, 335, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003). Rather, a habeas petitioner is entitled


                                                          8
to a certificate of appealability only if he can make a substantial showing of the denial of a

constitutional right. Id. at 336; 28 U.S.C. § 2253(c)(2). Under this standard, Williams must

demonstrate that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595,

146 L.Ed.2d 542 (2000) (citation and quotation marks omitted).

        Williams has not established that reasonable jurists would debate that his claim based on

Illinois law was not cognizable on habeas review nor that the alleged state court errors amounted to

a due process violation. In addition, a reasonable jurist would not conclude that the Court erred in

ruling that Williams’ ineffective assistance of counsel claim was without merit. As such, the Court

declines to certify any issues for appeal. See 28 U.S.C. § 2253(c)(2).

        On a final note, Williams is presently incarcerated at Pickneyville Correctional Center, and

therefore, the proper Respondent is Scott Thompson, Acting Warden. See Fed.R.Civ.P. 25(d).

Conclusion

        For these reasons, the Court denies Petitioner’s petition for a writ of habeas corpus and

declines to certify any issues for appeal. See 28 U.S.C. §§ 2253(c)(2), 2254(d).

        SO ORDERED.


                                                _________________________
                                                Sharon Johnson Coleman
                                                United States District Judge
DATED: 8/26/2019




                                                        9
